The indictment in this matter is in three counts: (1) Breaking and entering with the intention of committing larceny; (2) entering without breaking for that purpose; and (3) simple grand larceny. Upon being arraigned, the defendant entered his plea of "not guilty of breaking and entering as charged in the within indictment." Since the first count is the only one in the indictment which charges unlawful breaking and entering, the accused's plea put in issue the material facts charged against him in that count alone. There is no issue joined on either count 2 or count 3. Consequently, the State went to trial only on count 1, and *Page 746 
it was therefore error for the trial court to accept a verdict of guilty on count 2 only. The issue made up was whether the accused both broke and entered: not whether he entered without breaking.
Code, 62-3-2, quoted and relied upon in the majority opinion, does not apply to the facts of this case. It applies only if the accused "refuse to plead or answer, and do not confess his guilt". In this instance the accused did not refuse to plead or answer nor confess his guilt. He pleaded not guilty to breaking and entering. The counts of an indictment are separate and distinct as to the offenses charged, and, in the discretion of the trial judge, they may be separately tried. Here the accused did not "stand mute", and our statute did not confer upon the trial court the right to make up the issue for him. In forming that issue, the court accepted his plea and the State went to trial. In felony indictments there are only two ways that the accused may plead in this jurisdiction: In proper person or, upon refusal to plead shown of record, a plea of not guilty may be entered for him by the court, under Code, 62-3-2. Here the defendant did neither as to the second and third counts of the indictment. I therefore believe there is no failure of the court to enter a plea of not guilty, as stated in the majority opinion. As stated, the court had no power to do so under the circumstances with which it was confronted. The error clearly lay in accepting a verdict under a count to which there had been no plea.
I agree that although the record showing constituted reversible error, it did not void the sentence, and hence does not entitle the petitioner to a write of habeas corpus. *Page 747